 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ANOOP BAJWA,

 9                              Petitioner,                CASE NO. C19-1561-RAJ-BAT

10           v.                                            ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
     United States Magistrate Judge, any objections or responses to that, and the remaining record,
14
     the Court finds and ORDERS:
15
            (1)     The Court ADOPTS the Report and Recommendation.
16          (2)     The Government’s motion to dismiss, Dkt. 6, is GRANTED.
            (3)     This action is DISMISSED without prejudice as moot.
17
            (4)     The Clerk is directed to send copies of this Order to the parties and to Judge
18
     Tsuchida.
19          Dated this 25th day of March, 2020.

20

21
                                                          A
22                                                        The Honorable Richard A. Jones
                                                          United States District Judge
23




     ORDER OF DISMISSAL - 1
